An unpublis ed order shall not be regarded as precedent and shall not be cited as legal authority. SCR 123.

SUPREME COURT
OF
NEVADA

[0; mm 

IN THE SUPREME COURT OF THE STATE OF NEVADA

DEANN JUSTINE WIESNER, N0. 6832'?
Appellant,

VS.

NEVADA ASSOCIATION SERVICES,

ma, FLED

Respnndent. FEB 1 3 2015

TRACIE K. LINDFMAN ‘
CLERK OF SUPRHJE (:0le

37M
DEPUTY CLER

 

ORDER DISMISSING APPEAL
On December 10, 20145 this court issued a netice directing
appellant to ﬁle a civil proper person appeal statement by January 20,
2015. To date, appellant has failed to comply with this court’s notice.

Accordingly, it appears that appellant has abandoned this appeal and we

ORDER this ; L211 DISMISSED.1

     
 
  
 

   

Uihﬁwigwﬁﬂwwwwm:
l .
Parragmrre

    

 

Douglas

cc: Hon. Douglas W" Herndona District Judge

DeAnn Justine Wiesner
Law Ofﬁces of Richard Vilkin, RC.

Eighth District Court Clerk

l-All pending. motione filed by appellant are denied as moat.

lsacﬁqn